DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 December 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-11, 13-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otake et al. (US 2004/0172935) in view of Rodman et al. (US 2009/0293456).
In Reference to Claim 1 
(See Otake, Figure 1)
Otake et al. (Otake) discloses:
	An apparatus, comprising: 
an engine circuit (22) structured to receive data regarding operation of an engine (1) to determine the engine (1) is operating in a low load condition for more than a first predefined amount of time (See Otake, Paragraphs [0013] & [0018]-[0022]); 
a particulate matter circuit (22) structured to receive an indication that the engine (1) is operating in the low load condition for more than the first predefined amount of time (See Otake, Paragraphs [0013] & [0018]-[0022]), and in response:  

determine an adsorption rate of soot in the exhaust aftertreatment system (See Otake, Paragraphs [0018]-[0022]); 
determine an adsorption amount of soot for a second predefined amount of time based on the adsorption rate (See Otake, Paragraphs [0018]-[0022]); 
compare the adsorption amount of soot to a predefined adsorption amount limit (See Otake, Paragraphs [0018]-[0022]); and 
in response to the adsorption amount of soot exceeding the predefined adsorption amount limit, initiate an exhaust cleaning event to remove at least some soot from the exhaust aftertreatment system. (See Otake, Paragraphs [0028]-[0032]);
receive exhaust gas data during the exhaust cleaning event (See Otake, Paragraphs [0028]-[0032]); 
determine a desorption amount of soot based on the exhaust gas data (See Otake, Paragraphs [0027] & [0031]); 
compare the desorption amount of soot to a predefined desorption limit (See Otake, Paragraphs [0027]); and 
cease the exhaust gas cleaning event based on the comparison. (See Otake, Paragraphs [0031]).
	The Examiner notes that Otake receives exhaust data relating the soot output of the engine and oxidation of soot within the filter during the cleaning event; Otake also raises the temperature in the low load region and adjusts the soot output of the engine to align with the desorption limit and once the desorption limit and engine soot output amount align, the routine is terminated.
Otake discloses the claimed invention except:
	Receiving exhaust flow rate data and determining the adsorption rate based on the exhaust flow rate.
	Rodman et al. (Rodman) discloses an exhaust aftertreatment system with diesel particulate filter control. (See Rodman, Abstract). Rodman discloses utilizing exhaust flow rate to determine the amount of produced particulates or the production rate of soot of a power system. (See Rodman, Paragraph [0020]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have based the adsorption rate of Otake on exhaust gas flow rate, as both references are directed towards exhaust aftertreatment systems with particulate filter control. One of ordinary skill in the art would have recognized that basing the adsorption rate map of Otake on exhaust flow rate would have increased the accuracy of particulate determination while eliminating the need for excess sensors by utilizing a virtual sensor. (See Otake, Paragraph [0020]).

In Reference to Claim 2 
(See Otake, Figure 1)
The Otake-Rodman combination discloses:
	further comprising an actuator circuit (22), the actuator circuit (22) structured to provide the exhaust cleaning event by least one of opening an exhaust valve, opening 

In Reference to Claim 3 
(See Otake, Figure 1)
The Otake-Rodman combination discloses:
wherein the particulate matter circuit (22) is structured to command the engine circuit (22) to adjust operation of the engine (1) to perform the exhaust cleaning event, wherein performance of the exhaust cleaning event includes increasing a power output from the engine (1) relative to the low load condition. (See Otake, Paragraph [0028]).

In Reference to Claim 6 
(See Otake, Figure 1)
The Otake-Rodman combination discloses:
	wherein the particulate matter circuit (22) is structured to utilize a look-up table for the determined exhaust flow rate to determine the adsorption rate. (See Otake, Paragraph [0020] & See Rodman, Paragraphs [0020] & [0023]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have based the adsorption rate of Otake on exhaust gas flow rate, as both references are directed towards exhaust aftertreatment systems with particulate filter control. One of ordinary skill in the art would have recognized that basing the adsorption rate map of Otake on exhaust flow rate would 

In Reference to Claim 7 
(See Otake, Figure 1)
The Otake-Rodman combination discloses:
	wherein the particulate matter circuit (22) further utilizes at least one of a determined particulate matter amount and an inlet temperature to a selective catalytic reduction device in the exhaust aftertreatment system in combination with the exhaust flow in the look-up table to determine the adsorption rate. (See Otake, Paragraph [0020]).

In Reference to Claim 8 
(See Otake, Figure 1)
The Otake-Rodman combination discloses:
	wherein the second predefined amount of time used to determine the adsorption amount is approximately a time duration corresponding to how long the low load condition existed. (See Otake, Paragraphs [0018]-[0020]).

In Reference to Claim 9 
(See Otake, Figure 1)
The Otake-Rodman combination discloses:


In Reference to Claim 10 
(See Otake, Figure 1)
Otake discloses:
	A method, comprising: 
receiving, by a controller (22), an indication that an engine (1) has been operating in a low load condition for more than a first predefined amount of time (See Otake, Paragraphs [0013] & [0018]-[0022]); 
in response, determining, by the controller (22), an adsorption rate of soot in an exhaust aftertreatment system of the vehicle based at least partly on data regarding an exhaust flow through the exhaust aftertreatment system (See Otake, Paragraphs [0018]-[0022]); 
determining, by the controller (22), an adsorption amount of soot based on the adsorption rate of soot for a second predefined amount of time (See Otake, Paragraphs [0018]-[0022]); 
comparing, by the controller (22), the adsorption amount of soot to a predefined adsorption amount limit (See Otake, Paragraphs [0018]-[0022]); and 
in response to the adsorption amount exceeding the predefined adsorption amount limit, initiating, by the controller (22), an exhaust cleaning event to remove at least some accumulated soot in the exhaust aftertreatment system (See Otake, Paragraphs [0028]-[0032]).

determining, by the controller, a desorption amount of soot based on the exhaust gas data (See Otake, Paragraphs [0027] & [0031]); 
comparing, by the controller, the desorption amount of soot to a predefined desorption limit (See Otake, Paragraphs [0027]); and 
ceasing, by the controller, the exhaust gas cleaning event based on the comparison. (See Otake, Paragraphs [0031]).
	The Examiner notes that Otake receives exhaust data relating the soot output of the engine and oxidation of soot within the filter during the cleaning event; Otake also raises the temperature in the low load region and adjusts the soot output of the engine to align with the desorption limit and once the desorption limit and engine soot output amount align, the routine is terminated.
Otake discloses the claimed invention except:
	Receiving exhaust flow rate data and determining the adsorption rate based on the exhaust flow rate.
	Rodman et al. (Rodman) discloses an exhaust aftertreatment system with diesel particulate filter control. (See Rodman, Abstract). Rodman discloses utilizing exhaust flow rate to determine the amount of produced particulates or the production rate of soot of a power system. (See Rodman, Paragraph [0020]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have based the adsorption rate of Otake on exhaust gas flow rate, as both references are directed towards exhaust aftertreatment 

In Reference to Claim 11 
(See Otake, Figure 1)
The Otake-Rodman combination discloses:
	 wherein the low load condition is an idle state for the engine (1). (See Otake, Paragraph [0027]).

In Reference to Claim 13 
(See Otake, Figure 1)
The Otake-Rodman combination discloses:
	wherein the exhaust cleaning event includes at least one of opening an exhaust valve, opening an intake air valve, and turning on an exhaust gas heater. (See Otake, Paragraph [0028]).

In Reference to Claim 14 
(See Otake, Figure 1)
The Otake-Rodman combination discloses:
	determining, by the controller (22), a desorption rate of soot during the exhaust cleaning event based on the exhaust gas data (See Rodman, Paragraph [0020]); 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have based the adsorption rate of Otake on exhaust gas flow rate, as both references are directed towards exhaust aftertreatment systems with particulate filter control. One of ordinary skill in the art would have recognized that basing the adsorption rate map of Otake on exhaust flow rate would have increased the accuracy of particulate determination while eliminating the need for excess sensors by utilizing a virtual sensor. (See Otake, Paragraph [0020]).

In Reference to Claim 15 
(See Otake, Figure 1)
The Otake-Rodman combination discloses:
	wherein ceasing the exhaust gas cleaning event includes returning the engine to a normal operation mode. (See Otake, Paragraph [0031]).

In Reference to Claim 16
(See Otake, Figure 1)
Otake discloses:
	A system, comprising: 
a controller (22) coupled to an engine (1) and an exhaust aftertreatment system in a locomotive vehicle, the controller (22) structured to: 

in response, determine an adsorption rate of soot in the exhaust aftertreatment system based at least partly on data regarding an exhaust flow through the exhaust aftertreatment system (See Otake, Paragraphs [0018]-[0022]); 
determine an adsorption amount of soot based on the adsorption rate of soot for a second predefined amount of time (See Otake, Paragraphs [0018]-[0022]); 
compare the adsorption amount of soot to a predefined adsorption amount limit See Otake, Paragraphs [0018]-[0022]); and 
in response to the adsorption amount of soot exceeding the predefined adsorption amount limit, initiate an exhaust cleaning event to remove at least some accumulated soot in the exhaust aftertreatment system. (See Otake, Paragraphs [0028]-[0032]);
receive exhaust gas data during the exhaust cleaning event (See Otake, Paragraphs [0028]-[0032]); 
determine a desorption amount of soot based on the exhaust gas data (See Otake, Paragraphs [0027] & [0031]); 
compare the desorption amount of soot to a predefined desorption limit (See Otake, Paragraphs [0027]); and 
cease the exhaust gas cleaning event based on the comparison. (See Otake, Paragraphs [0031]).
	The Examiner notes that Otake receives exhaust data relating the soot output of the engine and oxidation of soot within the filter during the cleaning event; Otake also raises the temperature in the low load region and adjusts the soot output of the engine to align with the desorption limit and once the desorption limit and engine soot output amount align, the routine is terminated.
Otake discloses the claimed invention except:
	Receiving exhaust flow rate data and determining the adsorption rate based on the exhaust flow rate.
	Rodman et al. (Rodman) discloses an exhaust aftertreatment system with diesel particulate filter control. (See Rodman, Abstract). Rodman discloses utilizing exhaust flow rate to determine the amount of produced particulates or the production rate of soot of a power system. (See Rodman, Paragraph [0020]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have based the adsorption rate of Otake on exhaust gas flow rate, as both references are directed towards exhaust aftertreatment systems with particulate filter control. One of ordinary skill in the art would have recognized that basing the adsorption rate map of Otake on exhaust flow rate would have increased the accuracy of particulate determination while eliminating the need for excess sensors by utilizing a virtual sensor. (See Otake, Paragraph [0020]).

In Reference to Claim 17  
(See Otake, Figure 1)
The Otake-Rodman combination discloses:
	wherein the low load condition is an idle state for the engine (1). (See Otake, Paragraph [0027]).

In Reference to Claim 19  
(See Otake, Figure 1)
The Otake-Rodman combination discloses:
	wherein the controller (22) is further structured to: determine a desorption rate of soot during the exhaust cleaning event based on the exhaust gas data (See Rodman, Paragraph [0020]); and determine the desorption amount of soot based on the desorption rate of soot. (See Rodman, Paragraph [0020] & See Otake, Paragraphs [0028]-[0032]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have based the adsorption rate of Otake on exhaust gas flow rate, as both references are directed towards exhaust aftertreatment systems with particulate filter control. One of ordinary skill in the art would have recognized that basing the adsorption rate map of Otake on exhaust flow rate would have increased the accuracy of particulate determination while eliminating the need for excess sensors by utilizing a virtual sensor. (See Otake, Paragraph [0020]).

In Reference to Claim 20 
(See Otake, Figure 1)
The Otake-Rodman combination discloses:
	wherein the exhaust cleaning event includes at least one of opening an exhaust valve, opening an intake air valve, and adjusting operation of a turbocharger to increase .

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otake et al. (US 2004/0172935) in view of Rodman et al. (US 2009/0293456), further in view of Soliman et al. (US 2006/0096273).
In Reference to Claim 4 
The Otake-Rodman combination discloses the claimed invention except:
	Wherein increasing the power output includes increasing a notch setting of the engine to a notch three setting or higher.
	Soliman et al. (Soliman) discloses a locomotive engine exhaust and control system. (See Soliman, Abstract). Soliman discloses increasing the power output includes increasing a notch setting of the engine to a notch three setting or higher. (See Soliman, Paragraphs [0043]-[0047]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have increased the power output to regenerate the filter of Otake by using a notch 3 setting or higher, as both references are directed towards exhaust emission control systems with particulate filters. One of ordinary skill in the art would have recognized that the devices of Soliman would have allowed for an increase in power and temperature while minimizes NOx emissions from the engine during regeneration. (See Soliman, Paragraphs [0043]-[0047]).

s 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otake et al. (US 2004/0172935) in view of Rodman et al. (US 2009/0293456).
In Reference to Claim 5 
The Otake-Rodman combination discloses the claimed invention except:
	Wherein increasing the power output corresponds with a power output of approximately 1230 horsepower at 1400 rpm.
Otake discloses increasing the load (i.e.-power output) of the engine (See Otake, Paragraph [0028]). Accordingly, because changing power output achieves the recognized result of a change in exhaust temperature for regeneration, power output is determined to be a results effective variable. As such, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Otake to include increasing the power output corresponds with a power output of approximately 1230 horsepower at 1400 rpm, because it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art. See MPEP 2144.05.   

In Reference to Claim 12  
The Otake-Rodman combination discloses the claimed invention except:
wherein the low load condition corresponds with an engine speed of less than 1300 RPM and the first predefined amount of time is between 4.5 hours and 8.5 hours.
Otake discloses setting of low load definition and the amount of running time effects soot adsorption amount calculations (See Otake, Paragraphs [0018]-[0022]). Accordingly, because changing the definition of low load and the amount of running time affects soot adsorption amount, low load and running time are determined to be a .   

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otake et al. (US 2004/0172935) in view of Rodman et al. (US 2009/0293456), further in view of Kumar et al. (US 2014/0331644).
In Reference to Claim 18 
The Otake-Rodman combination discloses the claimed invention except:
	Wherein the exhaust aftertreatment system does not include a diesel particulate filter.
	Kumar et al. (Kumar) discloses an exhaust emission system. (See Kumar, Abstract). Kumar discloses the exhaust aftertreatment system may not include a diesel particulate filter but instead include an SCR system. (See Kumar, Paragraph [0037]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the system of Otake to control and track regeneration of components in a DPF-less SCR system, as both references are directed towards exhaust emission systems. One of ordinary skill in the art would have recognized that an SCR system would reduce NOx as well as particulates while .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for the teaching of exhaust flow rate specifically challenged in the argument.
Applicant's arguments filed 13 December 2021 with respect to Otake failing to disclose “receive exhaust gas data during the exhaust cleaning event; determine a desorption amount of soot based on the exhaust gas data; compare the desorption amount of soot to a predefined desorption limit; and cease the exhaust gas cleaning event based on the comparison” have been fully considered but they are not persuasive.
Applicant argues that Otake fails to disclose “receive exhaust gas data during the exhaust cleaning event; determine a desorption amount of soot based on the exhaust gas data; compare the desorption amount of soot to a predefined desorption limit; and cease the exhaust gas cleaning event based on the comparison”. However, as noted in the rejection of claims 1, 10, and 16 above, respectively, Otake discloses receiving exhaust data relating the soot output of the engine and oxidation of soot within the filter during the cleaning event. (See Otake, Paragraphs [0027] & [0031]). Additionally, Otake also raises the temperature in the low load region and adjusts the soot output of the engine to align with the desorption limit and once the desorption limit and engine soot .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sun, Matsunaga, and Kuboshima show exhaust particulate determination devices within the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746